*303Opinion by
Cole, J.
The uncontradicted testimony of a partner in the petitioner company disclosed that the shipment in question was the first received by this importer from the Mexican shipper; and that a customs broker, following instructions of petitioner, made entry at the invoice values, omitting an item of 20 percent commission charged to petitioner by its Mexican agent, because it was not considered to be a dutiable item. From the undisputed facts, it was held that the entry of the merchandise at a less value than the final appraised value was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts or to deceive the appraiser as to the value of the merchandise. 'The petitions were therefore granted.